Citation Nr: 0903210	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-18 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for mechanical low back 
pain.

2.  Entitlement to service connection for a left knee 
condition.

3.  Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to July 1984 
and from August 1985 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Nashville, 
Tennessee.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claims.  DRO hearings were scheduled and subsequently 
held in October 2005 and January 2008 at the Nashville RO.  
The appellant testified at that time and the hearing 
transcript is of record.  The Board also notes that the 
appellant requested a Travel Board hearing in connection with 
the current claims as well.  The video-conference hearing was 
subsequently scheduled and held in November 2008.  The 
appellant testified at that time and the hearing transcript 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to service connection for 
mechanical low back pain, a left knee condition, and a right 
knee condition.  The veteran contends that he injured his 
back in service in a motor vehicle accident and injured his 
knees in service in a rappelling accident and that his 
current back and knee conditions are related to his in 
service injuries.

A review of the veteran's service treatment records reveals 
numerous complaints of back pain and included diagnoses of 
low back strain and muscle strain.  The veteran's service 
treatment records also reveal that the veteran was treated 
for left knee pain.

In December 2005 the veteran was afforded a VA Compensation 
and Pension (C&P) examination in regard to his claim of 
entitlement to service connection for back condition.  After 
examination, the veteran was diagnosed with lumbar pain 
syndrome with mechanical strain.  However, the examiner did 
not render an opinion regarding the etiology of the veteran's 
back condition.

In March 2006 the veteran was afforded a VA C&P examination 
in regard to his claim of entitlement to service connection 
for a back condition.  After examination, the examiner 
diagnosed the veteran with lumbar strain.  The examiner 
indicated that he was unable to say with medical certainty 
that the veteran's reported in service accident caused his 
current lumbar spine condition.

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As the examiners in December 2005 and 
March 2006 did not render an opinion regarding whether the 
veteran's current back condition was related to the veteran's 
active service, the Board has no discretion and must remand 
the claim.

In regard to the veteran's claim of entitlement to service 
connection for left and right knee conditions, the Board 
notes that the veteran has not been afforded a VA C&P 
examination.  As noted above, under 38 U.S.C.A. § 
5103A(d)(2), VA must provide a medical examination and/or 
obtain a medical opinion when there is:  (1) competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran's service treatment records reveal 
that the veteran was treated for left knee pain while in 
service and the veteran has been diagnosed with left and 
right knee chondomalacia of the patella and myofascial pain.  
The veteran contends in his statements that he has had 
continual bilateral knee pain since service.  The Board notes 
that the veteran is competent to report that he has had 
bilateral knee pain since separation from service.  See Barr 
v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  As such, the 
Board must remand the veteran's claim of entitlement to 
service connection for left and right knee conditions so that 
the veteran may be afforded a VA C&P examination and an 
opinion can be obtained regarding the etiology of the 
veteran's current left and right knee conditions.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any back, left knee or right knee 
disability found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed and 
all findings should be reported in 
detail.  If a back, right knee or left 
knee disability is diagnosed, the 
examiner should opine as to whether it is 
at least as likely as not that the 
condition is related to or had its onset 
in service.  If the examiner determines 
that the veteran's back, right knee or 
left knee disability is not related to or 
had its onset in service, the examiner is 
asked to comment on whether it is at 
least as likely as not that any back, 
right knee or left knee disability is 
proximately due to or the result of the 
veteran's service-connected right ankle 
sprain and/or right foot plantar 
fasciitis.  In doing so, the examiner 
must acknowledge and comment on the 
veteran's report of a continuity of 
symptomatology since service.  The 
examiner must provide a complete 
rationale any opinion in a legible 
report.  

2.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

